Case: 18-1281            Document: 00117352215    Page: 1   Date Filed: 10/15/2018   Entry ID: 6205545




                                                 No. 18-1281
      ___________________________________________________________________

                            IN THE UNITED STATES COURT OF APPEALS
                                     FOR THE FIRST CIRCUIT
      __________________________________________________________________

                                           LIA DEVITRI, et al.

                                           Petitioners–Appellees,

                                                     v.

                                        CHRIS M. CRONEN, et al.

                                         Respondents–Appellants.

                             ___________________________________________

                               On appeal from the United States District Court
                                     for the District of Massachusetts

                                     District Court No. 1:17-cv-11842
                             ___________________________________________

                         UNOPPOSED MOTION TO DISMISS APPEAL AS MOOT
                             ___________________________________________

                 Pursuant to Fed. R. App. P. 27, Petitioners-Appellees (“Petitioners”) hereby

      move to dismiss this appeal as moot because the relief provided by the preliminary

      injunction on appeal has expired. Respondents-Appellants (“Respondents”) do not

      oppose the relief requested.




                                                     1
      4825-2283-5573.3
Case: 18-1281            Document: 00117352215   Page: 2   Date Filed: 10/15/2018   Entry ID: 6205545



      I.         Relevant Facts and Procedural History

                 Petitioners are fifty Indonesian nationals who lived peacefully in New

      Hampshire and Massachusetts for many years – some for over a decade – after

      having been issued final orders of removal. See Devitri v. Cronen, 289 F. Supp. 3d

      287, 289-90 (D.Mass. Feb. 1, 2018). In 2010, Petitioners voluntarily identified

      themselves to United States Immigration and Customs Enforcement (“ICE”) as

      part of its “Operation Indonesian Surrender” program, were granted stays of

      removal, and were placed on Orders of Supervision. Id. In the summer of 2017,

      ICE informed Petitioners that they would be deported to Indonesia within a matter

      of weeks, notwithstanding the very real prospect of persecution, torture, or death

      they faced in Indonesia due to their Christian faith. Id.

                 On September 25, 2017, Petitioners filed a Petition for Writ of Habeas

      Corpus, seeking with it a temporary restraining order and preliminary injunction.

      Dkt. Nos. 1, 2. Petitioners claimed, in relevant part, that their abrupt removal to

      Indonesia would deprive them of a meaningful opportunity to raise their

      persecution and torture claims, and thus violate their Fifth Amendment right to due

      process. Petitioners sought an injunction to prevent their removal while they

      presented their motions to reopen and asylum claims to the Board of Immigration

      Appeals (“BIA”).




                                                    2
      4825-2283-5573.3
Case: 18-1281            Document: 00117352215      Page: 3     Date Filed: 10/15/2018     Entry ID: 6205545



                 On February 1, 2018, the district court granted Petitioners’ Motion for

      Preliminary Injunction, enjoining Respondents-Appellants from removing the

      Petitioners from the United States under the following conditions:

                 The Government is hereby stayed from removing any named Petitioner from
                 the United States until one of the following conditions occurs:

                           (1) If any named Petitioner fails to file a motion to reopen and motion
                           to stay with the BIA or Immigration Court within ninety days after
                           receiving his or her A-file, the preliminary injunction will terminate as
                           to that particular Petitioner. If a named Petitioner fails to file a timely
                           appeal of the Immigration Court’s denial of a motion to reopen to the
                           BIA, the stay shall terminate as to that particular Petitioner.

                           (2) If any named Petitioner fails to file a motion for relief with the
                           First Circuit within seven business days of the BIA denying his or her
                           motion to reopen, the preliminary injunction will terminate as to that
                           particular Petitioner.

                           (3) If an appeal of a denial of a motion to reopen is filed in the First
                           Circuit within seven business days, the stay will terminate as to that
                           particular Petitioner unless the First Circuit orders otherwise.

      Order at 24. [Dkt. No. 90].               On March 30, 2018, Respondents appealed the

      February 1, 2018 injunction. [Dkt. No. 97].

      II.        Because All Relief Provided By The Preliminary Injunction Has
                 Expired, The Case Is Moot.

                 The preliminary injunction has now expired by its own terms. It provides no

      further relief to any of the fifty Petitioners.




                                                         3
      4825-2283-5573.3
Case: 18-1281            Document: 00117352215        Page: 4    Date Filed: 10/15/2018   Entry ID: 6205545




                         • On March 28, 2018, the Parties agreed that the Respondents had

                            completed their production of A-Files, as ordered by the District

                            Court, as to all fifty Petitioners. [Dkt. No. 96].

                         • Two of the fifty Petitioners did not file motions to reopen within 90-

                            days of receiving their A-Files.        For these two individuals, the

                            injunction expired on the ninety-first day after they received A-Files.

                         • Forty-eight of the fifty Petitioners filed motions to reopen with the

                            BIA within 90 days of receiving the A-Files.

                         • As of September 4, 2018, the BIA had granted forty-four of the forty-

                            eight timely-filed motions to reopen, all on the grounds that

                            Petitioners demonstrated changed country conditions in Indonesia that

                            made them prima facie eligible for relief from removal. The

                            government’s final deadline to seek reconsideration of any these

                            forty-four grants was October 4, 2018. 8 C.F.R § 1003.2(a)(2). The

                            government did not file any motions seeking reconsideration of the

                            forty-four orders granting reopening. The Preliminary Injunction has,

                            therefore, expired as to these forty-four Petitioners. Moreover, their

                            final orders of removal have been reopened and they are no longer

                            subject to removal.




                                                          4
      4825-2283-5573.3
Case: 18-1281            Document: 00117352215            Page: 5         Date Filed: 10/15/2018              Entry ID: 6205545




                         • The BIA denied four of the forty-eight timely filed motions to reopen.

                            Because seven business days have elapsed since these denials, the

                            Preliminary Injunction has expired as to these four Petitioners; they

                            are continuing to pursue their claims for relief before this Court1 or

                            the BIA2.

      This appeal is moot because the preliminary injunction provides no further relief

      for any of the Petitioners, and no longer has any legal or practical effect on the

      Respondents. It is well settled that a case is moot “when the issues presented are

      no longer ‘live’.” United States Parole Comm’n v. Geraghty, 445 U.S. 388, 395

      (1980). The requirement that an actual case and controversy exist at the time a

      federal court renders its decision is a jurisdictional mandate of Article III of the

      Constitution, one that precludes the issuance of advisory or academic opinions.

      U.S. Const. art. III, § 2 et seq.                    The expiration of the relief provided by a

      preliminary injunction moots the appeal of the order granting the relief. Demeris v.

      Cumberland Farms, Inc., 97 F.3d 1445 (1st Cir. 1996) (“[B]ecause the preliminary

      injunction is no longer in effect […], we conclude that the issues raised by this

      appeal have been mooted. Dismissal of the appeal is therefore warranted.”).

      Moreover, the relief sought by Respondents – that “the district court’s injunction


      1
        Petitioners Gunardi and Sutanto have filed a petition for review challenging the denials of their motions to reopen,
      which is docketed at Case No. 18-1234. Petitioner Lukman has similarly filed a petition for review that is before
      this Court in Case No. 18-1937.
      2
        Petitioner Senduk filed a Motion for Reconsideration of his denial before the BIA on September 18, 2018.

                                                                5
      4825-2283-5573.3
Case: 18-1281            Document: 00117352215   Page: 6   Date Filed: 10/15/2018   Entry ID: 6205545



      should be vacated or, at minimum, narrowed,” (App. Br. at 49) – can no longer be

      granted by the Court. Oakville Dev. Corp. v. F.D.I.C., 986 F.2d 611, 613 (1st Cir.

      1993) (“[i]t is well established that, in circumstances where a court cannot provide

      effectual relief, no justiciable case remains and the court must dismiss the appeal

      as moot.”). See accord. In re Stadium Management Corp., 895 F.2d 845, 847 (1st

      Cir.1990) (holding, in analogous circumstances, that ‘[a]bsent a stay, the court

      must dismiss a pending appeal as moot because the court has no remedy’); In re

      Continental Mortgage Investors, 578 F.2d 872, 877 (1st Cir. 1978) (explaining that

      ‘[a]n appeal is considered moot if it cannot affect the matter in issue or cannot

      grant effectual relief’).

      III.       Conclusion

                 For the foregoing reasons, Appellees respectfully request that this Court

      dismiss the appeal as moot and suspend Appellees’ briefing schedule pending a

      ruling on this motion.

                                            Respectfully Submitted,

                                            PETITIONERS-APPELLEES

                                            By Their Attorneys,

                                            /s/ W. Daniel Deane
                                            W. Daniel Deane (BBO# 568694)
                                            Nathan P. Warecki (BBO# 687547)
                                            NIXON PEABODY LLP
                                            900 Elm Street
                                            Manchester, NH 03101
                                                    6
      4825-2283-5573.3
Case: 18-1281            Document: 00117352215   Page: 7     Date Filed: 10/15/2018   Entry ID: 6205545




                                            Ronaldo Rauseo-Ricupero (BBO# 670014)
                                            Sydney Pritchett (BBO# 694195)
                                            NIXON PEABODY LLP
                                            100 Summer Street
                                            Boston, MA 02110
                                            (617) 345-1000
                                            rrauseoricupero@nixonpeabody.com

                                            Lee Gelernt (pro hac vice)
                                            Anand Balakrishnan (pro hac vice)
                                            American Civil Liberties Union Foundation
                                            125 Broad St, 18th Fl.
                                            New York, NY 10004-0000

                                            Matthew R. Segal (BBO# 654489)
                                            Adriana Lafaille (BBO# 680210)
                                            American Civil Liberties Union of Massachusetts
                                            211 Congress St.
                                            Boston, MA 02110
                                            (617) 482-3170

                                            Gilles Bissonnette (BBO# 669225)
                                            American Civil Liberties Union of New
                                            Hampshire
                                            18 Low Avenue
                                            Concord, NH 03301
      Dated: October 15, 2018               (603) 224-5591


                                      CERTIFICATE OF SERVICE

                 I hereby certify that on October 15, 2018, I filed the foregoing via the

      Court’s CM/ECF system and that a copy of the same will be served electronically

      this day on all parties registered for the Court’s CM/ECF system.

                                                           /s/ Ronaldo Rauseo-Ricupero
                                                           Ronaldo Rauseo-Ricupero
                                                    7
      4825-2283-5573.3
